  THE FOLLOWING ORDER
  IS APPROVED AND ENTERED
  AS THE ORDER OF THIS COURT:

  DATED: April 29, 2020                                      Beth E. Hanan
                                                             United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

IN RE:
VERNON MUSTAFA                                                                 Chapter 13
                                                                               Case No.: 18-31533-BEH

        Debtor



                       ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN

The debtor filed a motion to modify the plan on April 2, 2020 and served notice of the modified plan as required by
Bankruptcy Rule 3015, Local Rule 3015, or court order. The modified plan meets the requirements of 11 U.S.C. §
1329, and

IT IS ORDERED THAT:

1. The confirmed chapter 13 plan is modified as stated in the debtor's April 2, 2020 request to modify confirmed
    plan.

2. Summary of payments: $1,300.00 per month until July 2020; then $1,630.00 per month for the remainder of
   the 60-month plan.

                                                       #####




                    Case 18-31533-beh           Doc 63     Filed 04/29/20         Page 1 of 1
